Exhibit 10.9(a)

SECOND AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”)
originally dated as of the 4th day of November, 2008, as amended on November 2,
2009 (the “Effective Date”), is by and between CRYOLIFE, INC., a Florida
corporation (“CryoLife”, or the “Company”) and STEVEN G. ANDERSON (the
“Employee”).

W I T N E S S E T H:

WHEREAS, CryoLife and the Employee are parties to that certain Second Amended
and Restated Employment Agreement dated as of November 4, 2008; and

WHEREAS, CryoLife and the Employee desire to amend (the “Amendments”) the
Agreement in the form entered into on November 4, 2008 in order to (i) extend
the term of the Agreement from December 31, 2010 to December 31, 2012,
(ii) increase Employee’s annual vacation days from 20 days to 30 days,
(iii) clarify that Employee may terminate the Agreement due to Disability and
receive his full severance payment and (iv) increase from $25,000 to $30,000 the
maximum annual insurance premium payable by CryoLife with respect to medical
benefits for Employee and his spouse following termination of Employee’s
employment; and

WHEREAS, the Board of Directors (the “Board”) of CryoLife, upon recommendation
of the Board’s Compensation Committee, has approved the Amendments; and

WHEREAS, Employee has determined that it is in the best interests of Employee to
enter into this Agreement.

NOW, THEREFORE, in consideration of the premises, the promises hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by both parties, it is hereby agreed as follows:

1. EMPLOYMENT.

(a) CryoLife hereby employs Employee in the capacity of President, Chief
Executive Officer and Chairman of the Board and Employee hereby accepts such
employment.

(b) CryoLife agrees to continue the Employee in its employ, and the Employee
hereby agrees to remain in the employ of CryoLife subject to the terms and
conditions of this Agreement, for the period commencing on the Effective Date
and ending on December 31, 2012 (the “Employment Period”).

2. EMPLOYMENT DUTIES.

(a) Employee shall have such duties as are customarily performed and exercised
by the President, Chief Executive Officer and Chairman of the Board of a public
company, subject to the supervision of the Board, together with such additional
duties as are reasonably



--------------------------------------------------------------------------------

assigned by the Board. During the Employment Period, (A) the Employee’s position
(including status, offices, titles and reporting requirements), authority,
duties and responsibilities shall be at least commensurate in all material
respects with the most significant of those held, exercised and assigned at any
time during the 120-day period immediately preceding the Effective Date, and
(B) the Employee’s services shall be performed at the location where the
Employee was employed immediately preceding the Effective Date.

(b) During the Employment Period, and excluding any periods of vacation and sick
leave to which the Employee is entitled, the Employee agrees to devote
reasonable attention and time to the business and affairs of CryoLife and, to
the extent necessary to discharge the responsibilities assigned to the Employee
hereunder, to use the Employee’s reasonable best efforts to perform faithfully
and efficiently such responsibilities.

(c) During the Employment Period, the Employee will not, without the prior
written consent of CryoLife, directly or indirectly other than in the
performance of the duties hereunder, render services of a business, professional
or commercial nature to any other person or firm, whether for compensation or
otherwise, except with respect to any noncompetitive family businesses of the
Employee for which the rendering of such services will not have an adverse
effect upon Employee’s performance of his duties and obligations hereunder.

3. COMPENSATION, BENEFITS AND BUSINESS EXPENSES.

(a) For all services which Employee renders to CryoLife or any of its
subsidiaries or affiliates during the term hereof, CryoLife agrees to pay the
Employee the salary and bonus compensation as set by the Compensation Committee
of the Board of Directors, subject to the following:

(i) Base Salary. Employee’s annual base salary for the year ending December 31,
2007 shall be $600,000. The Employee’s base salary shall be reviewed annually by
the Compensation Committee during the first quarter of each calendar year,
beginning with the year ending December 31, 2008, and the base salary for each
such year shall be determined by the Compensation Committee, which may authorize
an increase in the Employee’s base salary for such year; provided, however, that
Employee’s base salary shall be increased, at a minimum, by an amount equal to
the cumulative cost-of-living percentage increment during the prior calendar
year, if any, applied to the Employee’s base salary, as such increment is
reported in the “Consumer Price Index, Atlanta, Georgia, All Items,” published
by the U.S. Department of Labor. In no event may Employee’s base salary be
reduced below its then current level at any time during the Employment Period
other than pursuant to a general wage reduction, in which event Employee’s base
salary may only be reduced to the same extent and up to the same percentage
amount as the base salaries of all executive officers are reduced.

(ii) Bonus. Employee shall be entitled to participate in an annual bonus program
which shall provide for the payment of an annual bonus to Employee on terms and
in amounts no less favorable to Employee than those currently contained in the
Company’s Executive Incentive Plan and the 2008 bonus program for Employee
approved thereunder, as amended below, with such modifications thereto as shall
be reasonably imposed for all executive



--------------------------------------------------------------------------------

officers with the approval of at least 2/3rds of the Company’s independent
directors; provided, however, that, upon the certification of the Company’s
Chief Financial Officer (the “CFO”) that payment of cash bonuses would
materially negatively impact the Company’s cash position, liquidity or
operations, Employee’s bonus may be paid all or a portion in Company stock, but
only to the extent that all bonuses to executive officers are similarly
paid. Employee’s 2008 bonus program under the Executive Incentive Plan is hereby
amended to remove any discretion of the Compensation Committee to materially
change the terms of the bonus program or to reduce or otherwise refuse to pay
any portion of the bonus earned thereunder, subject to the ability of the
Compensation Committee, upon the certification of the CFO that payment of cash
bonuses would materially negatively impact the Company’s cash position,
liquidity or operations, to pay all or a portion of the 2008 bonus in Company
stock, but only to the extent that all bonuses to executive officers are
similarly paid.

(b) CryoLife shall pay all reasonable expenses incurred by the Employee directly
related to performance of his responsibilities and duties for CryoLife
hereunder. Employee shall submit to CryoLife statements that justify in
reasonable detail all reasonable expenses so incurred. Subject to such audits as
CryoLife may deem necessary, CryoLife shall reimburse Employee the full amount
of any such expenses advanced by Employee. Reimbursable expenses shall also
include, with a value of up to 10% of Employee’s base salary, monthly car
payments and auto expenses and dues and business related expenses at the
Georgian Club, Buckhead Club, Marietta Country Club and Delta Crown Room. The
Employee shall also be promptly reimbursed up to a maximum of $10,000 for any
and all expenses (including, without limitation, legal fees) incurred by him in
connection with the negotiation, documentation and implementation of this
Agreement.

(c) Employee shall participate in the standard Company medical plan, Company
life insurance program, and contributory 401K plan, as well as in all other
standard employee benefit plans, and shall receive 30 days paid vacation
annually; provided, however, that vacations not taken shall be cumulative and
carried over to a subsequent year. Upon employment termination, Employee shall
be paid at a rate per day equal to Employee’s base salary then in effect divided
by 260 for all accumulated vacation days not taken. Such amount shall be deemed
a payment obligation accruing through the Date of Termination for purposes of
Section 6 of this Agreement.

4. CHANGE OF CONTROL.

In consideration and recognition of the Employee’s continued employment and his
contribution to protecting and enhancing shareholder value in any future sale of
CryoLife that may occur and to provide incentive to Employee as a senior
executive to remain with the Company through any future sale or merger of the
Company, CryoLife agrees to pay to Employee a retention payment in addition to
other compensation due pursuant to this Agreement equal to one times the
aggregate of Employee’s annual salary and bonus compensation for the year in
which a Change of Control occurs (the “Retention Payment”). The Retention
Payment shall be in addition to sums otherwise payable pursuant to Section 3 and
shall be earned and become due upon the happening of a Change of Control (as
defined below) provided Employee remains employed by the Company at such time
or, if no longer then employed by the Company,



--------------------------------------------------------------------------------

Employee’s employment was terminated by the Company without Cause within twelve
(12) months prior to the Change of Control. If the Change of Control occurs
before the awarding of bonuses in the year in which the Change of Control
occurs, or if it occurs during a year in which Employee is not employed by the
Company, the bonus compensation component of the Retention Payment shall be
computed based on the prior year’s bonus. If the Change of Control occurs during
a year in which Employee is not employed by the Company, the salary compensation
component of the Retention Payment shall be computed based on the prior year’s
salary. Bonus compensation shall include cash bonus payments and the value of
any non-cash bonuses, such as options or restricted stock. Any such options will
be valued pursuant to the Black Scholes valuation method as of the grant date,
using the same assumptions used by CryoLife in computing the FAS 123R charge for
the options, and any shares of restricted stock will be valued at the closing
price of the CryoLife Common Stock on The New York Stock Exchange on the date of
issuance. The Company’s annual option and restricted stock grants shall not be
deemed to be bonus compensation unless they are specifically designated as such
by the CryoLife Compensation Committee. For the sake of clarification, all cash
paid and any shares issued in payment of all or a portion of the bonus pursuant
to the Company’s Executive Incentive Plan shall be bonus compensation for
purposes of this Agreement for the year in which paid or issued. The Retention
Payment shall be paid to Employee within ninety (90) days following the
occurrence of a Change of Control.

For the purposes of this Agreement, the term “Change of Control” shall mean a
change in the ownership or effective control of, or in the ownership of a
substantial portion of the assets of, CryoLife, to the extent consistent with
Section 409A and any regulatory or other interpretive authority promulgated
thereunder, as described in paragraphs (i) through (iii) below.

(i) Change in Ownership of CryoLife. A change in the ownership of CryoLife shall
occur on the date that any one person, or more than one person acting as a group
(within the meaning of paragraph (i)(D)), other than a group of which Employee
is a member, acquires ownership of CryoLife stock that, together with CryoLife
stock held by such person or group, constitutes more than 50% of the total
voting power of the stock of CryoLife.

(A) If any one person or more than one person acting as a group (within the
meaning of paragraph (i)(D)), other than a group of which Employee is a
member, is considered to own more than 50% of the total voting power of the
stock of CryoLife, the acquisition of additional CryoLife stock by such person
or persons shall not be considered to cause a change in the ownership of
CryoLife or to cause a change in the effective control of the CryoLife (within
the meaning of paragraph (ii) below).

(B) An increase in the percentage of CryoLife stock owned by any one person, or
persons acting as a group (within the meaning of paragraph (i)(D)), as a result
of a transaction in which CryoLife acquires its stock in exchange for property,
shall be treated as an acquisition of stock for purposes of this paragraph (i).

(C) The provisions of this paragraph (i) shall apply only to the transfer or
issuance of CryoLife stock if such stock remains outstanding after such transfer
or issuance.



--------------------------------------------------------------------------------

(D) For purposes of this paragraph (i), persons shall be considered to be acting
as a group if they are owners of an entity that enters into a merger,
consolidation, purchase, or acquisition of stock, or similar business
transaction with CryoLife. If a person, including an entity, owns stock in
CryoLife and another entity with which CryoLife enters into a merger,
consolidation, purchase, or acquisition of stock, or similar business
transaction, such shareholder shall be considered to be acting as a group with
the other shareholders in a corporation only to the extent of the ownership in
that corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other entity. Persons shall not be
considered to be acting as a group solely because they purchase or own stock of
CryoLife at the same time or as a result of the same public offering of
CryoLife’s stock.

(ii) Change in Effective Control of CryoLife.

(A) A change in the effective control of CryoLife shall occur on the date that
either of (1) or (2) below occurs:

(1) Any one person, or more than one person acting as a group (within the
meaning of paragraph (ii)(D)), acquires (or has acquired during the 12 month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of CryoLife possessing 35% or more of the total
voting power of the stock of CryoLife; or

(2) A majority of members of the CryoLife Board of Directors are replaced during
any 12 month period by Directors whose appointment or election is not endorsed
by a majority of the Board of Directors prior to the date of the appointment or
election.

(B) A change in effective control of CryoLife also may occur with respect to any
transaction in which either of CryoLife or the other entity involved in a
transaction experiences a Change of Control event described in paragraphs (i) or
(iii).

(C) If any one person, or more than one person acting as a group (within the
meaning of paragraph (ii)(D)), is considered to effectively control CryoLife
(within the meaning of this paragraph (ii)), the acquisition of additional
control of CryoLife by the same person or persons shall not be considered to
cause a change in the effective control of CryoLife (or to cause a change in the
ownership of CryoLife within the meaning of paragraph (i)).

(D) For purposes of this paragraph (ii), persons shall be considered to be
acting as a group if they are owners of an entity that enters into a merger,
consolidation, purchase, or acquisition of stock, or similar business
transaction with CryoLife. If a person, including an entity, owns stock in
CryoLife and another entity with which CryoLife enters into a merger,
consolidation, purchase, or acquisition of stock, or similar business
transaction, such shareholder shall be considered to be acting as a group with
the other shareholders in a corporation only with respect to the ownership in
that corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other entity. Persons shall not be
considered to be acting as a group solely because they purchase or own stock of
CryoLife at the same time, or as a result of the same public offering of
CryoLife’s stock.



--------------------------------------------------------------------------------

(iii) Change in Ownership of a Substantial Portion of CryoLife’s Assets. A
change in the ownership of a substantial portion of CryoLife’s assets shall
occur on the date that any one person, or more than one person acting as a group
(within the meaning of paragraph (iii)(C)), other than a group of which Employee
is a member, acquires (or has acquired during the 12 month period ending on the
date of the most recent acquisition by such person or persons) assets from
CryoLife that have a total gross fair market value (within the meaning of
paragraph (iii)(B)) equal to or more than 40% of the total gross fair market
value of all of the assets of CryoLife immediately prior to such acquisition or
acquisitions.

(A) A transfer of CryoLife’s assets shall not be treated as a change in the
ownership of such assets if the assets are transferred to one or more of the
following:

(1) A shareholder of CryoLife (immediately before the asset transfer) in
exchange for or with respect to CryoLife stock;

(2) An entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by CryoLife;

(3) A person, or more than one person acting as a group (within the meaning of
paragraph (iii)(C)) that owns, directly or indirectly, 50% or more of the total
value or voting power of all of the outstanding stock of CryoLife; or

(4) An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in paragraph (iii)(A)(3).

For purposes of this paragraph (iii)(A), and except as otherwise provided, a
person’s status is determined immediately after the transfer of assets.

(B) For purposes of this paragraph (iii), gross fair market value means the
value of all CryoLife assets, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

(C) For purposes of this paragraph (iii), persons shall be considered to be
acting as a group if they are owners of an entity that enters into a merger,
consolidation, purchase, or acquisition of assets, or similar business
transaction with CryoLife. If a person, including an entity shareholder, owns
stock in CryoLife and another entity with which CryoLife enters into a merger,
consolidation, purchase, or acquisition of stock, or similar business
transaction, such shareholder shall be considered to be acting as a group with
the other shareholders in a corporation only to the extent of the ownership in
that corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation. Persons shall not be
considered to be acting as a group solely because they purchase or own stock of
CryoLife at the same time, or as a result of the same public offering of
CryoLife’s stock.



--------------------------------------------------------------------------------

5. TERMINATION OF EMPLOYMENT.

(a) Disability or Death. If CryoLife determines in good faith that the
Disability of the Employee has occurred during the Employment Period (pursuant
to the definition of Disability set forth below), it may give to the Employee
written notice in accordance with Section 12(b) of this Agreement of its
intention to terminate the Employee’s employment. In such event, the Employee’s
employment with CryoLife shall terminate effective on the 30th day after receipt
of such notice by the Employee (the “Disability Effective Date”), provided that,
within the 30 days after such receipt, the Employee shall not have returned to
full-time performance of the Employee’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Employee from the Employee’s duties
with CryoLife on a full time basis for 180 consecutive days as a result of
incapacity due to mental or physical illness or determination by a physician
selected by CryoLife or its insurers and acceptable to the Employee or
Employee’s legal representative that the Employee is unable to perform the
essential functions of his position as a result of incapacity due to mental or
physical illness. The Employee’s employment shall terminate automatically upon
the Employee’s death during the Employment Period.

(b) Cause. CryoLife may terminate the Employee’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:

(i) the willful and continued failure of the Employee to perform substantially
the Employee’s duties with CryoLife (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Employee by the Board of CryoLife which
specifically identifies the manner in which CryoLife believes that the Employee
has not substantially performed the Employee’s duties, or

(ii) the willful engaging by the Employee in illegal conduct or gross misconduct
which is materially and demonstrably injurious to CryoLife.

For purposes of this provision, no act, or failure to act, on the part of the
Employee shall be considered “willful” unless it is done, or omitted to be done,
by the Employee in bad faith or without reasonable belief that the Employee’s
action or omission was in the best interests of CryoLife. Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon the advice of counsel for CryoLife shall be conclusively
presumed to be done, or omitted to be done, by the Employee in good faith and in
the best interests of CryoLife.

(c) Good Reason. The Employee’s employment may be terminated by the Employee for
Good Reason. For purposes of this Agreement, “Good Reason” shall mean:

(i) the assignment to the Employee of any duties inconsistent in any respect
with the Employee’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 2(a) of this Agreement, or any other action by CryoLife which results in
a diminution in such position,



--------------------------------------------------------------------------------

authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by CryoLife promptly after receipt of notice thereof given by the
Employee;

(ii) any failure by CryoLife to comply with any of the provisions of
Section 3(a) or 3(b) of this Agreement, other than an isolated, insubstantial or
inadvertent failure not occurring in bad faith and which is remedied by CryoLife
promptly after receipt of notice thereof given by the Employee;

(iii) any threatened termination by CryoLife of the Employee’s employment other
than for Cause, Death or Disability; or

(iv) any failure by CryoLife to comply with and satisfy Section 11(c) of this
Agreement.

For purposes of this Section 5(c), any good faith determination of “Good Reason”
made by the Employee shall be conclusive. Anything in this Agreement to the
contrary notwithstanding, a termination by the Employee for any reason at least
ninety (90) but not more than one-hundred twenty (120) days following
consummation of a Change of Control or during the 30 day period immediately
following the first anniversary of a Change of Control shall be deemed to be a
termination for Good Reason for all purposes of this Agreement.

(d) Retirement. The Employee may voluntarily terminate his employment at any
time by reason of Retirement. For purposes of this Agreement, “Retirement” shall
mean the cessation by Employee of all full-time employment of any kind.

(e) Notice of Termination. Any termination by CryoLife, or by the Employee for
Good Reason or Retirement, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 12(b) of this Agreement.

For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is to be later than the date of receipt of such notice,
specifies the termination date (which date shall not, except in the case of
Retirement, be more than thirty (30) days after the giving of such notice). The
failure by the Employee or CryoLife to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of the Employee or CryoLife, respectively, hereunder
or preclude the Employee or CryoLife, respectively, from asserting such fact or
circumstance in enforcing the Employee’s or CryoLife’s rights hereunder.

(f) Date of Termination. “Date of Termination” means: (i) if the Employee’s
employment is terminated by CryoLife for Cause, or by the Employee for Good
Reason or Retirement, the date of receipt of the Notice of Termination, or any
later date specified therein, as the case may be, (ii) if the Employee’s
employment is terminated by CryoLife other than for



--------------------------------------------------------------------------------

Cause or Disability, the date on which the Employee receives Notice of
Termination, and (iii) if the Employee’s employment is terminated by reason of
death or by CryoLife for Disability, the date of death of the Employee or the
Disability Effective Date, as the case may be. Notwithstanding the foregoing,
the Date of Termination may, except in the case of Retirement, be accelerated by
the party who receives Notice of Termination by providing to the other party
written notice of acceleration, including the accelerated Date of Termination,
within thirty (30) days of receipt of the Notice of Termination.

(g) Non-Compete Commitment. During the term of this Agreement and for a period
of two years after any termination of this Agreement, the Employee agrees not to
accept any position as chief executive officer, president or chief operating
officer with, or provide comparable level executive consultation to, any
competitors of CryoLife in the cardiac or vascular tissue processing business or
biological glue or protein hydrogel product business within the United States or
the European Union. Payments of amounts owing under any Severance Payment
(defined in Section 6(d)) obligation, shall be conditioned upon Employee’s
continued compliance with this non-compete commitment.

(h) Agreement Not to Solicit. During the term of this Agreement and for a period
of two years after any termination of this Agreement, the Employee agrees he
will not, without the prior written consent of the Company, either directly or
indirectly, on his own behalf or in the service or on behalf of others, solicit
or attempt to solicit, divert or hire away any person employed by the Company or
any customer of the Company.

6. OBLIGATIONS OF CRYOLIFE UPON TERMINATION.

(a) Expiration of Term; Good Reason; Other Than for Cause, Death or
Disability. If the Employee’s employment is terminated by reason of expiration
of the Employment Period or if during the Employment Period, (i) CryoLife shall
terminate the Employee’s employment other than for Cause or Death, or (ii) the
Employee shall terminate employment for Good Reason, Disability or Retirement,
then CryoLife shall pay to Employee the Severance Payment (defined below) and
shall, subject to the limitations set forth in (e) below, continue to provide
major medical insurance benefits comparable to those described in the schedules
attached to this Agreement (collectively, “Major Medical Benefits”) for Employee
and Employee’s wife, Ann B. Anderson, for the duration of their lives. Such
payment shall be in addition to sums due to Employee through the Date of
Termination and shall be subject to normal withholding requirements of CryoLife.

(b) Death. If the Employee’s employment is terminated by reason of the
Employee’s death during the Employment Period, this Agreement shall terminate
without further obligation to the Employee’s legal representatives under this
Agreement, other than for (i) payment of obligations occurring through the Date
of Termination and (ii) for CryoLife’s agreement to continue the Major Medical
Benefits for Employee’s wife, Ann B. Anderson, for the duration of her life.



--------------------------------------------------------------------------------

(c) Cause. If the Employee’s employment shall be terminated by CryoLife for
Cause, this Agreement shall terminate without further obligations to the
Employee other than for payment obligations accruing through the Date of
Termination.

(d) Severance Payment.

(i) Amount. The “Severance Payment” shall be $1,985,000.

(ii) Timing of Severance Payment.

(A) Except as otherwise provided herein, the Severance Payment shall be payable
in cash by the Company in twenty-four (24) equal monthly installments commencing
on the date that is thirty (30) days after Employee’s Date of Termination;

(B) Notwithstanding (A) above, if Employee is terminated within the two (2) year
period commencing on the date of a Change of Control, the Severance Payment, if
any that is due hereunder, shall be paid to Employee, subject to
Section 6(d)(iii) in a lump sum not later than thirty (30) days following
Employee’s Date of Termination.

(C) Notwithstanding (A) above, if Employee is terminated within the six
(6) month period prior to the date on which a Change of Control occurs, all
installments due to Employee under (A) above and not paid prior to the date of
the Change of Control shall be payable, subject to Section 6(d)(iii), in a lump
sum not later than thirty (30) days following the date of the Change of Control.

(iii) The following rules shall apply with respect to the distribution of
payments and benefits, if any to be provided to Employee under this
Section 6(d), as applicable:

(A) Notwithstanding anything to the contrary contained herein, no payments shall
be made to Employee upon Employee’s termination of employment from the Company
under this Agreement unless such termination of employment is a “separation from
service” under Section 409A of the Code. The determination of whether and when a
“separation from service” has occurred shall be made in a manner consistent with
and based on the presumptions set forth in Treasury Regulations
Section 1.409A-1(h).

(B) If, as of the date of the “separation from service” of the Employee from the
Company, the Employee is not a Specified Employee, then each installment of
payments (or if applicable, the lump sum payment) shall be made on the dates and
terms set forth in Section 6(d)(ii).

(C) If, as of the date of the “separation from service” of the Employee from the
Company, Employee is a Specified Employee, then each installment of the payments
(or, if applicable the lump sum payment) under Section 6(d)(ii) that would,
absent this subsection, be paid within the six-month period following the
separation from service of the Employee from the Company shall not be paid until
the date that is six months and one day after



--------------------------------------------------------------------------------

such separation from service (or, if earlier, the Employee’s death), with any
such installments (or, if applicable the lump sum payment) that are required to
be delayed being accumulated during such six-month period and paid in a lump sum
on the date that is six months and one day following the Employee’s separation
from service, and any subsequent installments, if applicable, being paid in
accordance with the dates and terms set forth herein.

(iv) Specified Employee Defined. As used in this Agreement, the term “Specified
Employee” means a “specified employee” as defined in Section 409A(a)(2)(B)(i) of
the Code. By way of clarification, “specified employee” means a “key employee”
(as defined in Section 416(i) of the Code, disregarding Section 416(i)(5) of the
Code) of the Company. Employee shall be treated as a key employee if the
Employee meets the requirement of Section 416(i)(1)(A)(i), (ii), or (iii) at any
time during the twelve (12) month period ending on an “identification date”. If
Employee is a “key employee” as of an identification date, he shall be treated
as a Specified Employee for the twelve (12) month period beginning on the first
day of the fourth month following such identification date. For purposes of any
Specified Employee determination hereunder, the “identification date” shall mean
the last day of the calendar year.

(e) Limitations on Major Medical Benefits. The Company’s obligation to provide
Major Medical Benefits to Employee and Ann B. Anderson, or either of them, after
employment termination shall not oblige the Company to expend more than the
Maximum Annual Premium Amount in any calendar year as determined by
CryoLife. For purposes of this Agreement, Maximum Annual Premium Amount shall
mean the sum of $30,000 increased by the Consumer Price Index using November 2,
2009 as the base date. If all of the Major Medical Benefits cannot be provided
for the Maximum Annual Premium Amount, the Company shall utilize the Maximum
Annual Premium Amount to obtain such major medical insurance coverage as can
reasonably be obtained. When Employee or Employee’s wife, Ann B. Anderson,
qualifies for Medicare, Medicaid or other governmentally provided major medical
benefit (collectively, “Government Benefits”) of the sorts otherwise included
within Major Medical Benefits, the provision of benefits under the Major Medical
Benefits may be conditioned on Employee or Employee’s wife, Ann B. Anderson, as
the case may be, looking first to Government Benefits for coverage before
drawing on the Major Medical Benefits. Notwithstanding anything to the contrary
contained herein, with respect to any reimbursement of expenses, or any
provision of in-kind benefits that are subject to Section 409A, the following
conditions shall apply: (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement providing for
the reimbursement of expenses referred to in Section 105(b) of the Code;
(ii) the reimbursement of an eligible expense shall be made no later than the
end of the year in which such expense was incurred; and (iii) the right to
reimbursement of an in-kind benefit shall not be subject to liquidation or
exchange for another benefit.

7. NON-EXCLUSIVITY OF RIGHTS.

Nothing in this Agreement shall prevent or limit the Employee’s continuing or
future participation in any plan, program, policy or practice provided by
CryoLife or any of its affiliated companies and for which the Employee may
qualify, nor, except as specifically set forth herein, shall anything herein
limit or otherwise affect such rights as the Employee may



--------------------------------------------------------------------------------

have under any contract or agreement with CryoLife or any of its affiliated
companies. Amounts which are vested benefits or which the Employee is otherwise
entitled to receive under any plan, practice or program of or any contract or
agreement with CryoLife or any of its affiliated companies at or subsequent to
the Date of Termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.

8. FULL SETTLEMENT.

In no event shall the Employee be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Employee under
any of the provisions of this Agreement and such amounts shall not be reduced
whether or not the Employee obtains other employment. CryoLife agrees to pay as
incurred, to the full extent permitted by law, all legal fees and expenses which
the Employee may reasonably incur as a result of any contest by CryoLife or
Employee with respect to liability under or the interpretation of the validity
or enforceability of, any provision of this Agreement, but only in the event and
to the extent that (i) the Employee receives a final, non-appealable judgment in
his favor in any such action or receives a final judgment in his favor that has
not been appealed by the Company within 30 days of the date of the judgment; or
(ii) the parties agree to dismiss any such action upon CryoLife’s payment of the
sums allegedly due the Employee or performance of the covenants by CryoLife
allegedly breached by it.

9. LIMITATION OR EXPANSION OF BENEFITS.

(a) In the event it shall be determined that all or any portion of any benefit,
payment, acceleration right or distribution by CryoLife to or for the benefit of
the Employee (whether payable or distributable pursuant to the terms of this
Agreement or otherwise) is treated as an “excess parachute payment” (as defined
in Section 280G(b)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) which is subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then CryoLife shall pay to Employee an additional amount of
cash (a “Gross-Up Payment”) equal to the amount necessary to cause the amount of
the aggregate after-tax compensation and benefits received by the Employee
hereunder (after payment of the excise tax under Section 4999 of the Code with
respect to any excess parachute payment, and any state and federal income and
employment taxes with respect to the Gross-Up Payment) to equal the aggregate
after-tax compensation and benefits the Employee would have received if the
Excise Tax had not been imposed. The Gross-Up Payment shall be paid to the
Employee on the date that is thirty (30) days prior to the date on which the
Excise Tax with respect to any excess parachute payment is due and in no event
later than the last day of the taxable year next following the taxable year in
which Employee remits the related taxes. A nationally recognized public
accounting firm selected by CryoLife shall initially determine, at CryoLife’s
expense, whether an excess parachute payment will be made to Employee, and if
so, the amount of the Gross-Up Payment. In the event of a subsequent claim by
the Internal Revenue Service that, if successful, would result in Employee’s
liability for an Excise Tax in excess of the amount covered by any previous
Gross-Up Payment, the Employee shall promptly notify CryoLife in writing of such
claim. If CryoLife elects to contest such claim, it shall so notify the Employee
and shall bear and pay directly or indirectly all costs and expenses of



--------------------------------------------------------------------------------

contesting the claim (including additional interest and penalties incurred in
connection with such action), and shall indemnify and hold Employee harmless, on
an after-tax basis, for any excise, income, or employment tax, including
interest and penalties with respect thereto, imposed as a result of CryoLife’s
payment of costs of the contest. Employee shall cooperate fully with CryoLife in
the defense of any such IRS claim. If, as a result of CryoLife’s action with
respect to a claim, Employee receives a refund of any amount paid by CryoLife
with respect to such claim, Employee shall promptly pay such refund to
CryoLife. In the event the IRS claim is finally determined to result in the
imposition of Excise Tax on Employee, CryoLife shall make an additional Gross-Up
Payment with respect to any such additional Excise Tax.

(b) Anything in this Agreement to the contrary notwithstanding, aggregate
severance, separation and/or similar payments made to Employee pursuant to this
Agreement and otherwise shall be limited to the equivalent of Employee’s salary
paid during the three (3) completed fiscal years ended prior to the Date of
Termination, including bonuses and guaranteed benefits paid during those years.
If necessary, any Gross-Up Payment will be reduced in order to comply with this
provision; provided, however, that the Company agrees that it shall not deem any
Retention Payment hereunder to be a “severance, separation and/or similar
payment” for purposes of this Section 9(b) and Article IV, Section 8 of the
Company’s Bylaws. In consideration of this agreement, Employee agrees to
indemnify the Company and the Board for any and all costs and expenses,
including reasonable legal expenses, they may reasonably incur as a direct
result of such agreement. As soon as practicable following November 3, 2009, the
Company agrees to amend this Agreement to remove this Section 9(b) and to amend
its Bylaws to remove the second sentence of Article IV, Section 8 thereof.

10. CONFIDENTIAL INFORMATION.

The Employee and CryoLife are parties to one or more separate agreements
respecting confidential information, trade secrets, inventions and
non-competition (collectively, the “IP Agreements”). The parties agree that the
IP Agreements shall not be superseded or terminated by this Agreement and shall
survive any termination of this Agreement.

11. SUCCESSORS.

(a) This Agreement is personal to the Employee and without the prior written
consent of CryoLife shall not be assignable by the Employee otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Employee’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon CryoLife
and its successors and assigns.

(c) CryoLife will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of CryoLife to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that CryoLife would be
required to perform it if no such succession had taken place. As used in this
Agreement, “CryoLife” shall mean CryoLife as hereinbefore defined and



--------------------------------------------------------------------------------

any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.

12. COMPLIANCE WITH SECTION 409A

(a) This Agreement is intended to comply with, or otherwise be exempt from,
Section 409A of the Code and any regulations and Treasury guidance promulgated
thereunder and any ambiguities shall be interpreted in a manner consistent with
the requirements of Section 409A.

(b) The Company and Employee agree that they will execute any and all amendments
to this Agreement as they mutually agree in good faith may be necessary to
ensure compliance with Section 409A of the Code.

(c) The Company makes no representation or warranty as to the tax effect of any
of the preceding provisions, and the provisions of this Agreement shall not be
construed as a guarantee by the Company of any particular tax effect to Employee
under this Agreement. The Company shall not be liable to Employee or any other
person for any payment made under this Agreement which is determined to result
in the imposition of an excise tax, penalty or interest under Section 409A of
the Code, nor for reporting in good faith any payment made under this Agreement
as an amount includible in gross income under Section 409A of the Code.

13. MISCELLANEOUS.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Georgia, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force and effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, in either case, accompanied by a
facsimile copy, addressed as follows:

If to the Employee:

Steven G. Anderson

1655 Roberts Boulevard, N.W.

Kennesaw, Georgia 303144

Facsimile: (770) 590-3754



--------------------------------------------------------------------------------

With a copy to:

Steven E. Fox

Rogers & Hardin LLP

2700 International Tower

229 Peachtree Street, N.E.

Atlanta, Georgia 30303-1601

Facsimile: (404) 525-2224

If to CryoLife:

CryoLife, Inc.

1655 Roberts Boulevard, N.W,

Kennesaw, Georgia 30144

Attention: General Counsel

Facsimile: (770) 590-3754

With a copy to:

B. Joseph Alley, Jr.

Arnall Golden Gregory LLP

171 17th St. N.W., Suite 2100

Atlanta, Georgia 30363

Facsimile: (404) 873-8689

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) CryoLife may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e) This Agreement embodies the entire agreement between the parties with
respect to the subject matter addressed herein. From and after the Effective
Date, this Agreement shall supersede any other agreement between the parties
with respect to the subject matter hereof including the Employment Agreement
between the parties dated September 5, 2005, which shall be null and void and of
no further force or effect. In the event of any conflict



--------------------------------------------------------------------------------

between this Agreement and any benefits provision of CryoLife’s Employee
Handbook, the provisions of this Agreement shall prevail.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employee has hereunder set the Employee’s hand and,
pursuant to the authorization from the Board, upon recommendation of the Board’s
Compensation Committee, CryoLife has caused this Agreement to be executed in its
name on its behalf, all as of the day and year first above written.

 

/s/ Steven G. Anderson STEVEN G. ANDERSON

CRYOLIFE, INC. By:   /s/ Ronald C. Elkins, M.D.  

Ronald C. Elkins, M.D.

Director and Chairman,

Compensation Committee